PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Tutera, Gino						:
Application No. 16/799,783				:	DECISION ON PETITION
Filed: February 24, 2020				:
Attorney Docket No. SOTTO-006_CON        	:


This is a decision on the petition under 37 CFR 1.137(a), filed May 3, 2022, to revive the above-identified application.

The petition is GRANTED. 

The application became abandoned for failure to reply in a timely file a complete reply to the Notice to File Corrected Application Papers (Notice), mailed November 18, 2021. The Notice set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on January 19, 2022. The Office mailed a Notice of Abandonment on April 4, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement sheets for Figures 7-32, (2) the petition fee of 1050.00, (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET